UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB/A (Amendment No. 2) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended June 30, 2007 Commission File Number: 000-52936 1st HOME BUY & SELL LTD. (Name of Small Business Issuer in Its Charter) Nevada Applied For (State or Other Jurisdiction IRS Employer of Incorporation or Organization) Identification Number 15venue, Surrey, BC CANADA V3S 0H7 (Address and Telephone Number of Principal Executive Offices) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: Common None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 (Title of class) Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes x No o 1 Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.
